


































OSHKOSH CORPORATION
DEFINED CONTRIBUTION EXECUTIVE RETIREMENT PLAN


Effective January 1, 2013






--------------------------------------------------------------------------------




TABLE OF CONTENTS
Page
ARTICLE 1. PURPOSE AND STATUS    1
Section 1.1.Purpose    1
Section 1.2.Plan Status    1
ARTICLE 2. DEFINITIONS AND CONSTRUCTION    1
Section 2.1.Definitions    1
Section 2.2.“Active Participant”    1
Section 2.3.“Account”    1
Section 2.4.“Administrator”    1
Section 2.5.“Affiliate”    1
Section 2.6.“Beneficiary”    2
Section 2.7.“Board”    2
Section 2.8.“Change in Control”    2
Section 2.9.“Code”    2
Section 2.10.“Committee”    2
Section 2.11.“Company”    2
Section 2.12.“Compensation”    2
Section 2.13.“Defined Contribution”    2
Section 2.14.“Employee”    2
Section 2.15.“Employer”    2
Section 2.16.“ERISA”    2
Section 2.17.“Inactive Participant”    2
Section 2.18.“Investment Options”    3
Section 2.19.“Investment Plan”    3
Section 2.20.“Officer”    3
Section 2.21.“Participant”    3
Section 2.22.“Plan Year”    3
Section 2.23.“Separation from Service”    3
Section 2.24.“Unforeseeable Emergency”    3
Section 2.25.“Valuation Date”    4
Section 2.26.“Years of Officer Service”    4
Section 2.27.Construction    4
ARTICLE 3. PARTICIPATION AND YEARS OF SERVICE    4
Section 3.1.Participating Employees    4
Section 3.2.Cessation of Participation    4
ARTICLE 4. ACCOUNTS AND CONTRIBUTIONS    5
Section 4.1.Establishment of Accounts    5
Section 4.2.Annual Allocations    5
ARTICLE 5. VESTING; CHANGE IN CONTROL    6
Section 5.1.Vesting of Account Balances    6
Section 5.2.Effect of Change in Control    7
Section 5.3.Maximum Payment Limitation    7
ARTICLE 6. HYPOTHETICAL INVESTMENT OPTIONS    9
Section 6.1.Investment Election    9
Section 6.2.Accounts Are For Record Keeping Purposes Only    9

i



--------------------------------------------------------------------------------




ARTICLE 7. DISTRIBUTION OF ACCOUNTS    9
Section 7.1.Election of Form of Distribution    9
Section 7.2.Distributions in Cash    9
Section 7.3.Time of Distribution    9
Section 7.4.Distribution of Remaining Account Following Participant’s
Death    10
Section 7.5.Distribution in Event of Unforeseeable Emergency    11
Section 7.6.Tax Withholding    11
Section 7.7.Offset    11
ARTICLE 8. GENERAL PROVISIONS    12
Section 8.1.Administration    12
Section 8.2.Restrictions to Comply with Applicable Law    12
Section 8.3.Funding    13
Section 8.4.Continuation of Plan    13
Section 8.5.Right to Amend, Suspend or Terminate    13
Section 8.6.Rights to Benefits    13
Section 8.7.Titles    14
Section 8.8.Separability    14
Section 8.9.Authorized Officers    15
Section 8.10.No Contract of Employment    15
Section 8.11.Data    15
Section 8.12.Restrictions Upon Assignments and Creditors’ Claims    15
Section 8.13.Applicable Law    15
APPENDIX 117



ii



--------------------------------------------------------------------------------







1



--------------------------------------------------------------------------------




Article 1.
PURPOSE AND STATUS
Section 1.1.    Purpose. Oshkosh Corporation (the “Company”) established this
Defined Contribution Executive Retirement Plan (the “Plan”) effective January 1,
2013 to provide supplemental defined contribution retirement benefits to a
select group of highly compensated employees in addition to those benefits
provided under the Company’s tax-qualified retirement plans.
Section 1.2.    Plan Status. The Plan is an unfunded plan maintained primarily
for the purpose of providing retirement benefits to a select group of management
or highly compensated employees within the meaning of Sections 201(2),
301(a)(3), and 401(a)(1) of ERISA and is intended to comply with the provisions
of Code Section 409A, and any regulations issued thereunder. The Plan shall be
interpreted and administered consistent with this intent. The Committee reserves
the right to amend the Plan to the full extent necessary to comply with guidance
issued under Code Section 409A without the consent or mutual agreement of the
Participants.
ARTICLE 2.    
DEFINITIONS AND CONSTRUCTION
Section 2.1.    Definitions. Wherever used in the Plan, the following terms
shall have the meanings set forth in Article 2, and where the meaning is
intended, the initial letter of the word is capitalized.
Section 2.2.    “Active Participant” means a Participant who is a current
Employee of the Company or an Affiliate.
Section 2.3.    “Account” means the record keeping account or accounts
maintained to record the interest of each Participant under the Plan. An Account
is established for record keeping purposes only and not to reflect the physical
segregation of assets on the Participant’s behalf, and may consist of such
subaccounts or balances as the Administrator may determine to be necessary or
appropriate.
Section 2.4.    “Administrator” means the Executive Vice President, Chief
Administration, and Human Resources Officer (or any successor position thereto),
or such person’s delegate.
Section 2.5.    “Affiliate” means: (a) a corporation which is a member of the
same controlled group of corporations (within the meaning of Code Section
414(b)) as the Employer; (b) an unincorporated trade or business which is under
common control with the Employer (as determined under Code Section 414(c)); (c)
an organization which, together with the Employer, is a member of the same
affiliated service group (as determined under Code Section 414(m)); and (d) any
other entity required to be aggregated under Code Section 414(o).

2



--------------------------------------------------------------------------------




Section 2.6.    “Beneficiary” means the person(s) or entity(ies) designated by a
Participant to be his beneficiary for purposes of this Plan as provided in
Section 7.4.
Section 2.7.    “Board” means the Board of Directors of the Company.
Section 2.8.    “Change in Control” means a change in management or a change in
ownership of the Company as defined in the Participant’s Key Executive
Employment and Severance Agreement (“KEESA”) in effect on the date that such a
change in control occurs or, in the absence of such an agreement, as defined in
Appendix 1, attached to this Plan and incorporated herein by reference.
Section 2.9.    “Code” means the Internal Revenue Code of 1986, as interpreted
by regulations and rulings issued pursuant thereto, all as amended and in effect
from time to time. Any reference to a specific provision of the Code shall be
deemed to include reference to any successor provision thereto.
Section 2.10.    “Committee” means the Human Resources Committee of the Board or
its successor in substantial functions.
Section 2.11.    “Company” means Oshkosh Corporation, and its successors as
provided in this Plan.
Section 2.12.    “Compensation” means an Active Participant’s base pay,
including base pay amounts deferred pursuant to a compensation reduction
agreement under Code Section 125, Code Section 132(f), Code Section 401(k) or
any nonqualified deferred compensation arrangement; and annual bonus or annual
incentive payments made to the Active Participant during the applicable Plan
Year. The annual compensation limit set forth in Code Section 401(a)(17) shall
not apply. Only Compensation earned after the date an individual becomes an
Active Participant will be counted hereunder.
Section 2.13.    “Defined Contribution” means the employer non-elective
contribution made under the Investment Plan, excluding any matching
contribution.
Section 2.14.    “Employee” means any person in the employ of the Company or an
Affiliate, except for a person compensated solely on a retainer or fee basis.
Section 2.15.    “Employer” means the Company and any Affiliates that employ or
employed any Participant.
Section 2.16.    “ERISA” means the Employee Retirement Income Security Act of
1974, as interpreted by regulations and rulings issued pursuant thereto, all as
amended and in effect from time to time. Any reference to a specific provision
of ERISA shall be deemed to include reference to any successor provision
thereto.
Section 2.17.    “Inactive Participant” means a Participant with a fully or
partially vested Account hereunder who (a) is no longer an Employee of the
Company or an Affiliate, or (b) has been removed as an Active Participant by the
Committee.

3



--------------------------------------------------------------------------------




Section 2.18.    “Investment Options” means the alternatives made available to
Participants under the Investment Plan, which shall be used for the purpose of
measuring hypothetical investment experience attributable to a Participant’s
Account.
Section 2.19.    “Investment Plan” means the Oshkosh Corporation and Affiliates
Tax Deferred Investment Plan, or any successor thereto.
Section 2.20.    “Officer” means any individual who is elected by the Board to
be an officer of the Company as a Vice President, Senior Vice President,
Executive Vice President, President or Chief Executive Officer.
Section 2.21.    “Participant” means any person who has become eligible to
participate in the Plan in accordance with Article 3, and who has not ceased to
have rights to a benefit hereunder.
Section 2.22.    “Plan Year” means the calendar year.
Section 2.23.    “Separation from Service” means a Participant’s death,
retirement, or other termination of employment from the Company and all
Affiliates for any reason, provided the termination is a good-faith and complete
termination of the relationship with the Company, in accordance with Treasury
Regulation 1.409A-1(h), which is incorporated herein by this reference. As set
forth in greater detail in such regulations:
(a)    If an employee Participant takes a leave of absence from the Company or
an Affiliate for purposes of military leave, sick leave or other bona fide leave
of absence, the Participant’s employment will be deemed to continue for the
first six (6) months of the leave of absence, or if longer, for so long as the
Participant’s right to reemployment is provided either by statute or by
contract. If the period of the leave exceeds six (6) months and the
Participant’s right to reemployment is not provided by either statute or
contract, the Participant will be considered to have incurred a Separation from
Service on the first day of the seventh (7th) month of the leave of absence.
(b)    If a Participant provides only insignificant services to the Company or
an Affiliate, the Participant will be deemed to have incurred a Separation from
Service. For this purpose, a Participant is considered to be providing
insignificant services if he or she provides services at an annual rate that is
twenty percent (20%) or less of the services rendered by such individual, on
average, during the immediately preceding thirty-six (36) months (or, if
employed less than thirty-six (36) months, such lesser period of service or
employment with the Company).
(c)    If a Participant continues to provide services to the Company or an
Affiliate in a capacity other than as an employee, the Participant will not be
deemed to have incurred a Separation from Service if the Participant is
providing services at an annual rate that is at least fifty percent (50%) of the
services rendered by such individual, on average, during the immediately
preceding thirty-six (36) months of employment (or, if employed less than
thirty-six (36) months, such lesser period of employment).

4



--------------------------------------------------------------------------------




Section 2.24.    “Unforeseeable Emergency” means a severe financial hardship of
the Participant, resulting from any of the following:
(a)    an illness or accident of the Participant, his or her spouse or dependent
(as defined in Code Section 152(a) without regard to Section 152(b)(1), (b)(2),
and (d)(1)(B));
(b)    a loss of the Participant’s property due to casualty (including the need
to rebuild a home following damage to a home not otherwise covered by insurance,
for example, as a result of a natural disaster); or
(c)    other similar extraordinary and unforeseeable circumstances arising as a
result of events beyond the control of the Participant, as determined by the
Administrator in accordance with Treasury Regulation Section 1.409A-3(i)(3).
Section 2.25.    “Valuation Date” means the last day of each Plan Year and each
other date that the Investment Options are valued pursuant to the Investment
Plan.
Section 2.26.     “Years of Officer Service” means the aggregate of all periods
of employment as an Officer of Oshkosh Corporation, including service before
this Plan’s effective date, but excluding periods of employment with the Company
or any Affiliate in any other capacity. Only whole Years of Officer Service
shall be considered hereunder. Each period of 365 days, whether or not
consecutive, shall constitute one whole year.
Section 2.27.    Construction. Wherever any words are used in the masculine,
they shall be construed as though they were used in the feminine in all cases
where they would so apply; and wherever any words are use in the singular or the
plural, they shall be construed as though they were used in the plural or the
singular, as the case may be, in all cases where they would so apply. Titles of
articles and sections are for general information only, and the Plan is not to
be construed by reference to such items.
ARTICLE 3.    
PARTICIPATION AND YEARS OF SERVICE
Section 3.1.    Participating Employees. Each executive Employee recommended by
the Chief Executive Officer of the Company and approved by the Committee to
participate in the Plan shall become a Participant, effective on the date of the
Committee’s approval. Each Participant’s right to benefits under this Plan shall
vest in accordance with Article 5 hereof.
Section 3.2.    Cessation of Participation. Unless determined otherwise by the
Committee, while a Participant remains an Employee he shall be an Active
Participant and shall receive allocations as provided under the Plan. At the
time a Participant becomes an Inactive Participant, he or she shall no longer
receive allocations under this Plan. If and when a Participant with an unvested
or partially vested Account ceases to be an Employee, he shall cease to be a
Participant as of such date and shall forfeit that portion of his Account that
is not vested.

5



--------------------------------------------------------------------------------




ARTICLE 4.    
ACCOUNTS AND CONTRIBUTIONS
Section 4.1.    Establishment of Accounts. The Company shall establish an
Account for each Participant with an opening Account balance of zero, and shall
credit to each such Account the amounts specified in Section 4.2.
Section 4.2.    Annual Allocations.
(a)    Eligibility for Annual Allocation. Each Participant shall be entitled to
an annual allocation to his Account as of the last day of a Plan Year or his
earlier date of Separation from Service to the extent the Participant meets the
eligibility requirements for a Defined Contribution.
(b)    Amount of Annual Allocation. If a Participant is eligible for an annual
allocation pursuant to subsection (a), the amount allocated to his Account as of
the last day of the Plan Year or date of Separation from Service, as applicable,
shall be determined as follows:
(1)    If the Participant was a participant in the Oshkosh Corporation Executive
Retirement Plan as of December 31, 2012, his allocation shall be an amount equal
to the percentage of his Compensation for the Plan Year that corresponds to the
Participant’s age as of the last day of such Plan Year as set forth in the
following table:
Age
Percentage
44 or below
10%
45-50
12.5%
51 or above
15%



(2)    If the Participant was not a participant in the Oshkosh Corporation
Executive Retirement Plan as of December 31, 2012, his allocation shall be an
amount equal to the excess of (A) the Defined Contribution that the Company
would have made to the Participant’s account under the Investment Plan in such
Plan Year without giving effect to the limitations imposed by Section 401(a)(17)
or Section 415 of the Code over (B) the amount of the Defined Contribution that
the Company actually made to the Participant’s account under the Investment Plan
with respect to such Plan Year.

6



--------------------------------------------------------------------------------






ARTICLE 5.    
VESTING; CHANGE IN CONTROL
Section 5.1.    Vesting of Account Balances.
(c)    Grandfathered Participants.
(1)    Except as provided in clause (2) below, each Participant who was a
participant in the Oshkosh Corporation Executive Retirement Plan as of December
31, 2012 shall vest in his Account over a period of ten Years of Officer Service
according to the following vesting schedule:
Years of Officer Service
Vested Percentage
0-5
0%
6
20%
7
40%
8
60%
9
80%
10
100%



(2)    Each Participant who was a participant in the Oshkosh Corporation
Executive Retirement Plan as of December 31, 2012, and who as of that date (A)
was age 60 or older and (B) had less than two Years of Officer Service, shall
vest in his Account over a period of six Years of Officer Service according to
the following vesting schedule:
Years of Officer Service
Vested Percentage
1
0%
2
20%
3
40%
4
60%
5
80%
6
100%



(d)    Non-Grandfathered Participants. Each Participant who was not a
participant in the Oshkosh Corporation Executive Retirement Plan as of December
31, 2012 shall become fully vested in his Account upon completing three Years of
Officer Service.

7



--------------------------------------------------------------------------------




(e)    Forfeiture. Upon a Participant’s Separation from Service (including as a
result of death), the non-vested amounts in his Account shall be forfeited.
Section 5.2.    Effect of Change in Control. Notwithstanding any other provision
of this Plan to the contrary, in the event of a Change in Control, all
Participants who are employed by the Company at the time of a Change in Control
shall become fully vested in their Accounts. Moreover, in the event of a Change
in Control, each Participant shall be entitled to receive an immediate single
sum distribution of the Account balance vested in accordance with this Article 5
within 60 days after the Participant’s Separation from Service for any reason.
(Any Participant who Separated from Service before such Change in Control shall
receive an immediate single sum distribution of the Participant’s Account
balance within 60 days after the Change in Control.) In the event that a Change
in Control occurs, (a) the Company will fund the vested Accounts under this Plan
by depositing monies in a trust, as soon as possible but in no event later than
three business days following the Change in Control, in an amount equal to the
value of the vested Accounts as of the date the funding occurs, to assure that
obligations owed to all Participants hereunder as of the date of the Change in
Control shall be met; provided, however, that all monies deposited in the trust
shall remain subject to the claims of the Company’s general creditors and (b)
the Plan as in existence immediately prior to the Change in Control may not be
(directly or indirectly) terminated, amended, or otherwise changed in any
respect (other than to implement legally required amendments) during the
three-year period beginning with the date of the Change in Control, without the
specific written consent of the Participant (or Beneficiary in the event of the
Participant’s death). The prohibition described in the preceding clause (b)
shall apply to any action which affects or is intended to affect the terms and
provisions of the Plan as then in effect during such three-year period,
regardless of when made or effective.
Section 5.3.    Maximum Payment Limitation.
(a)    Limit on Payments. Except as provided in subsection (b) below, if any
portion of the payments or benefits described in this Plan or under any other
agreement with or plan of the Company or a Affiliate (in the aggregate, “Total
Payments”), would constitute an “excess parachute payment,” then the Total
Payments to be made to the Participant shall be reduced such that the value of
the aggregate Total Payments that the Participant is entitled to receive shall
be one dollar ($1) less than the maximum amount which the Participant may
receive without becoming subject to the tax imposed by Section 4999 of the Code
or which the Company may pay without loss of deduction under Section 280G(a) of
the Code; provided that this Section shall not apply in the case of a
Participant who has in effect a valid employment contract providing that the
Total Payments to the Participant shall be determined without regard to the
maximum amount allowable under Section 280G of the Code. The terms “excess
parachute payment” and “parachute payment” shall have the meanings assigned to
them in Section 280G of the Code, and such “parachute payments” shall be valued
as provided therein. Present value shall be calculated in accordance with
Section 280G(d)(4) of the Code. Within forty (40) days following delivery of
notice by the Company to the Participant of its belief that there is a payment
or benefit due the Participant which will result in an excess parachute payment,
the Participant and the Company, at the Company’s expense, shall obtain the
opinion (which need not be unqualified) of nationally recognized tax counsel
selected by the Company’s independent auditors and acceptable to the Participant
in his sole discretion (which may be regular outside

8



--------------------------------------------------------------------------------




counsel to the Company), which opinion sets forth (1) the amount of the Base
Period Income, (2) the amount and present value of Total Payments and (3) the
amount and present value of any excess parachute payments determined without
regard to the limitations of this Section. As used in this Section, the term
“Base Period Income” means an amount equal to the Participant’s “annualized
includible compensation for the base period” as defined in Section 280G(d)(1) of
the Code. For purposes of such opinion, the value of any non-cash benefits or
any deferred payment or benefit shall be determined by the Company’s independent
auditors in accordance with the principles of Sections 280G(d)(3) and (4) of the
Code, which determination shall be evidenced in a certificate of such auditors
addressed to the Company and the Participant. Such opinion shall be addressed to
the Company and the Participant and shall be binding upon the Company and the
Participant. If such opinion determines that there would be an excess parachute
payment, the payments hereunder that are includible in Total Payments or any
other payment or benefit determined by such counsel to be includible in Total
Payments shall be reduced or eliminated as specified by the Participant in
writing delivered to the Company within thirty days of his receipt of such
opinion or, if the Participant fails to so notify the Company, then as the
Company shall reasonably determine, so that under the bases of calculations set
forth in such opinion there will be no excess parachute payment. If such legal
counsel so requests in connection with the opinion required by this Section, the
Participant and the Company shall obtain, at the Company’s expense, and the
legal counsel may rely on in providing the opinion, the advice of a firm of
recognized executive compensation consultants as to the reasonableness of any
item of compensation to be received by the Participant. If the provisions of
Sections 280G and 4999 of the Code are repealed without succession, then this
Section shall be of no further force or effect.
(b)    Employment Contract Governs. The provisions of subsection (a) above shall
not apply to a Participant who has in effect an employment contract (including
but not limited to a KEESA) that provides for different rules regarding how the
Total Payments will be treated with respect to Sections 280G and 4999 of the
Code. In such event, the terms of such employment contract regarding the impact
of Sections 280G and 4999 of the Code on the Total Payments shall control.


ARTICLE 6.    
HYPOTHETICAL INVESTMENT OPTIONS
Section 6.1.    Investment Election. Amounts credited to a Participant’s Account
shall reflect the investment experience of the Investment Options then selected
by the Participant for his accounts under the Investment Plan. As of each
Valuation Date, the Administrator (or its designee) shall credit the deemed
investment experience with respect to the selected (or required) Investment
Options to each Participant’s Account.
Section 6.2.    Accounts Are For Record Keeping Purposes Only. Plan Accounts and
the record keeping procedures described herein serve solely as a device for
determining the amount of benefits accumulated by a Participant under the Plan.

9



--------------------------------------------------------------------------------




ARTICLE 7.    
DISTRIBUTION OF ACCOUNTS
Section 7.1.    Election of Form of Distribution.
(c)    The two forms of distribution which may be elected under the Plan are a
single lump sum payment or annual installments from two (2) to ten (10) years.
In the absence of an applicable distribution election, distribution shall be
made in a lump sum.
(d)    Within the first thirty (30) days after a Participant first becomes
eligible to participate in the Plan, the Participant may elect the form of
distribution that shall apply to the Participant’s vested Account, and such
election shall remain revocable until the end of such thirty (30) day period.
The election of a form of distribution as to the Participant’s Account may not
subsequently be changed or revoked after it has become irrevocable.
Section 7.2.    Distributions in Cash. All distributions under the Plan shall be
in cash.
Section 7.3.    Time of Distribution.
(a)    Separation from Service. Upon a Participant’s Separation from Service for
any reason, the vested amount accumulated in the Participant’s Account shall be
distributed, or commence to be distributed, to the Participant, or his
Beneficiary in the event of the Participant’s death, as described in subsection
(b) or (c), below.
(b)    Lump Sum. Lump sum distributions will be made in January of the year
following the year in which the Participant’s Separation from Service occurs to
those Participants whose Separation from Service occurs during the period
January 1 through June 30. Lump sum distributions will be made in July of the
year following the year in which the Participant’s Separation from Service
occurs to those Participants whose Separation from Service occurs during the
period July 1 through December 31. The lump sum distribution shall be in an
amount equal to the vested balance of the Participant’s Account as of the
Valuation Date immediately preceding the distribution date.
(c)    Installments. If distribution is to be made in annual installments, the
first annual payment shall be made, for those Participants whose Separation from
Service occurs during the period January 1 through June 30, in January of the
year following the year in which the Participant’s Separation from Service
occurs. For those Participants whose Separation from Service occurs during the
period from July 1 through December 31 of a year, the first annual installment
shall be made in July of the year following the year in which such Participant’s
Separation from Service occurs. All subsequent installments shall be made in
January of each year. The amount of each annual installment is determined by
multiplying the vested balance of the Participant’s Account subject to
installment payments as of the Valuation Date immediately preceding the
distribution date by a fraction, the numerator of which is one (1) and the
denominator of which is the number of installments remaining, including the
current installment. Notwithstanding the foregoing provisions of this
subsection, if the vested balance of a

10



--------------------------------------------------------------------------------




Participant’s Account at the time the initial installment is due is less than
fifty thousand dollars ($50,000), then payment shall be paid in the form of a
lump sum.
(d)    Delay in Payment. Notwithstanding the foregoing, a distribution may be
delayed beyond the date it would have otherwise been paid under subsection (b)
or (c) if the distribution would have jeopardized the ability of the Company to
continue as a going concern. In such event, the distribution may be delayed
until no later than the first taxable year of the Company in which the making of
the payment would not have such effect.
(e)    Earlier Distribution. Notwithstanding the foregoing, a distribution may
be made prior to the date specified in the preceding subsections as follows:
(1)    If an amount deferred under this Plan is required to be included in
income under Code Section 409A prior to the date such amount is actually
distributed, a Participant shall receive a distribution, in a lump sum as soon
as practicable after the date the Plan fails to meet the requirements of Code
Section 409A, of the amount required to be included in the Participant’s income
as a result of such failure.
(2)    If an amount deferred under this Plan is required to be distributed under
a domestic relations order under Code Section 414(p)(1)(B), it may be
distributed prior to the date specified in (a) above.
Section 7.4.    Distribution of Remaining Account Following Participant’s Death.
(a)    Distribution upon Death. In the event of the Participant’s death before
payments have commenced from the Participant’s Account, the balance of the
Participant’s Account shall be paid to the Participant’s Beneficiary in the
manner of distribution elected by the Participant, or if none, in a lump sum
distribution. In the event of the Participant’s death after installment payments
have commenced but prior to receiving all payments due hereunder, the balance of
the Participant’s Account shall be paid to the Participant’s Beneficiary after
the Participant’s death at the same rate as payment was being made at the time
of the Participant’s death, until the Account is fully paid out.
(b)    Designation of Beneficiary. Each Participant may designate a Beneficiary
in such form and manner and within such time periods as the Administrator may
prescribe. A Participant can change the Participant’s beneficiary designation at
any time, provided that each beneficiary designation shall revoke the most
recent designation, and the last designation received by the Company (or its
delegate) while the Participant was alive shall be given effect. If a
Participant designates a Beneficiary without providing in the designation that
the Beneficiary must be living at the time of distribution, the designation
shall vest in the Beneficiary the distribution payable after the Beneficiary’s
death, and such distribution if not paid by the Beneficiary’s death shall be
made to the Beneficiary’s estate. In the event there is no valid beneficiary
designation in effect at the time of the Participant’s death, in the event the
Participant’s designated Beneficiary does

11



--------------------------------------------------------------------------------




not survive the Participant, or in the event that the beneficiary designation
provides that the Beneficiary must be living at the time of distribution and
such designated Beneficiary does not survive to the distribution date, the
Participant’s estate will be deemed the Beneficiary and will be entitled to
receive payment. If a Participant designates the Participant’s spouse as a
Beneficiary, such beneficiary designation automatically shall become null and
void on the date the Administrator receives notice of the Participant’s divorce
or legal separation.
Section 7.5.    Distribution in Event of Unforeseeable Emergency. If requested
by a Participant while in the employ of the Company or an Affiliate, and if the
Administrator determines that an Unforeseeable Emergency has occurred, all or
part of the Participant’s Account (other than any non-vested portion) may be
paid out to the Participant in a cash lump sum. The amount to be distributed to
the Participant shall only be such amount as is needed to alleviate the
Participant’s Unforeseeable Emergency, including any Federal, state or local
income taxes or penalties reasonably anticipated to result from the
distribution, after taking into account the extent to which the emergency is or
may be relieved through reimbursement or compensation from insurance or
otherwise, by liquidation of the Participant’s assets (to the extent such
liquidation would not itself cause a severe financial hardship), or by cessation
of deferrals under the Plan.
Section 7.6.    Tax Withholding. The Company (or its paying agent) shall have
the right to deduct from any deferral or payment made hereunder, or from any
other amount due a Participant, the amount of cash sufficient to satisfy the
Company’s or Affiliate’s foreign, federal, state or local income tax withholding
obligations with respect to such deferral (or vesting thereof) or payment. In
addition, if prior to the date of distribution of any amount hereunder, the
Federal Insurance Contributions Act (FICA) tax imposed under Code Sections 3101,
3121(a) and 3121(v)(2), where applicable, becomes due, the Participant’s Account
balance shall be reduced by the amount needed to pay the Participant’s portion
of such tax.
Section 7.7.    Offset. Prior to a Change in Control, the Company or Affiliate
shall have the right to offset from any amount payable hereunder any amount that
the Participant owes to the Company or any Affiliate without the consent of the
Participant (or his Beneficiary, in the event of the Participant’s death). The
offset shall occur at a time permitted by Code Section 409A.
ARTICLE 8.    
GENERAL PROVISIONS
Section 8.1.    Administration.
(a)    General. The Committee shall have overall authority with respect to
administration of the Plan; provided that the Administrator shall have
responsibility for the general operation and daily administration of the Plan as
specified herein. If at any time the Committee shall not be in existence, then
all determinations shall be made by the Board or an officer of the Company or
other committee appointed by the Board (with the assistance of the
Administrator). The Committee or Administrator may, in its discretion, delegate
any or all of its

12



--------------------------------------------------------------------------------




authority and responsibility. To the extent of any such delegation, any
references herein to the Committee or Administrator, as applicable, shall be
deemed references to such delegate. Interpretation of the Plan shall be within
the sole discretion of the Committee or the Administrator with respect to their
respective duties hereunder. If any delegate of the Committee or the
Administrator shall also be a Participant or Beneficiary, any determinations
affecting the delegate’s participation in the Plan shall be made by the
Committee or Administrator, as applicable.
(b)    Authority and Responsibility. In addition to the authority specifically
provided herein, the Committee and Administrator shall have the discretionary
authority to take any action or make any determination it deems necessary for
the proper administration of its respective duties under the Plan, including but
not limited to: (1) prescribe rules and regulations for the administration of
the Plan; (2) prescribe forms for use with respect to the Plan; (3) interpret
and apply all of the Plan’s provisions, reconcile inconsistencies or supply
omissions in the Plan’s terms; (4) make appropriate determinations, including
factual determinations, and calculations; and (5) prepare all reports required
by law. Any action taken by the Committee shall be controlling over any contrary
action of the Administrator. The Committee or Administrator may delegate its
ministerial duties to a third party and to the extent such delegation,
references to the Committee or Administrator herein shall mean such delegate.
(c)    Decisions Binding. The Committee’s and Administrator’s determination
shall be final and binding on all parties with an interest hereunder, unless
determined to be arbitrary and capricious.
(d)    Indemnification. Service on the Committee or as an Administrator shall
constitute service as a director or officer of the Company so that the Committee
and Administrator members shall be entitled to indemnification, limitation of
liability and reimbursement of expenses with respect to their Committee or
Administrator services to the same extent that they are entitled under the
Company’s By-laws and Wisconsin law for their services as directors or officers
of the Company.
Section 8.2.    Restrictions to Comply with Applicable Law. Notwithstanding any
other provision of the Plan, the Company shall have no liability to make any
payment unless such payment would comply with all applicable laws and the
applicable requirements of any securities exchange or similar entity.
Section 8.3.    Funding. The Plan is intended as an unfunded plan of deferred
compensation for tax purposes. The Company intends to establish appropriate
reserves for the Plan on its books of account in accordance with generally
accepted accounting principles. Such reserves shall be, for all purposes, part
of the beneficial funds of the Company and no Participant, spouse or other
person claiming a right under the Plan shall have any interest, right or title
to such reserves. Notwithstanding the foregoing, the Company or an Affiliate
may, in its discretion prior to a Change in Control, set aside assets, including
in a rabbi trust, equal to part or all of the Account balances and invest such
assets in any investment deemed appropriate.



13



--------------------------------------------------------------------------------




Section 8.4.    Continuation of Plan. The Plan shall be binding upon the Company
and any successors or assigns of the Company including any corporation with or
into which the Company or its successors or assigns shall consolidate or merge
and any transfer of substantially all of the assets of the Company or its
successors or assigns.


Section 8.5.    Right to Amend, Suspend or Terminate. The Company reserves the
right at any time and from time to time to amend, suspend or terminate the Plan
by action of the Board or the Committee without the consent of any Participant
or other persons claiming a right under the Plan. No amendment or termination of
the Plan may eliminate any Participant’s right to the vested portion of such
Participant’s Account without such Participant’s prior written consent.


Section 8.6.    Rights to Benefits. No person shall have any right to a benefit
under the Plan except as such benefit has accrued to such person in accordance
with the terms of the Plan, and that such right shall be no greater than the
rights of any unsecured general creditors of the Company. Notwithstanding any
other provisions of this Plan, if a Participant is terminated for Cause, all of
such Participant’s rights to benefits under this Plan shall be forfeited. For
purposes of this Plan, the Company may terminate the Participant’s employment
after the effective date of this Plan for “Cause” only if the conditions set
forth in paragraphs (a) and (b) have been met:
(a)
(1)    the Participant has committed any act of fraud, embezzlement or theft in
connection with the Participant’s duties as an Officer or in the course of
employment with the Company and/or its subsidiaries; or

(2)
the Participant has willfully and continually failed to perform substantially
the Participant’s duties with the Company or any of its Affiliates (other than
any such failure resulting from incapacity due to physical or mental illness or
injury, regardless of whether such illness or injury is job-related) for an
appropriate period, which shall not be less than thirty (30) days, after the
Chief Executive Officer of the Company (or, if the Participant is then Chief
Executive Officer, the Board) has delivered a written demand for performance to
the Participant that specifically identifies the manner in which the Chief
Executive Officer (or the Board, as the case may be) believes the Participant
has not substantially performed the Participant’s duties; or

(3)
the Participant has willfully engaged in illegal conduct or gross misconduct
that is materially and demonstrably injurious to the Company; or

(4)
the Participant has willfully and wrongfully disclosed any trade secret or other
confidential information of the Company or any of its Affiliates; or

(5)
the Participant has engaged in any competitive activity; and in any such case
the act or omission shall have been determined by the Board to have


14



--------------------------------------------------------------------------------




been materially harmful to the Company and its subsidiaries taken as a whole.
For purposes of the provision, (x) no act or failure to act on the part of the
Participant shall be considered “willful” unless it is done, or omitted to be
done, by the Participant in bad faith or without reasonable belief that the
Participant’s action or omission was in the best interests of the Company and
(y) any act, or failure to act, based upon authority given pursuant to a
resolution duly adopted by the Board or upon the instructions of the Chief
Executive Officer or a senior officer of the Company or based upon the advice of
counsel for the Company shall be conclusively presumed to be done, or omitted to
be done, by the Participant in good faith and in the best interests of the
Company.
(b)
(1)    The Company terminates the Participant’s employment by delivering a
notice of termination to the Participant, and

(2)
prior to the time the Company has terminated the Participant’s employment
pursuant to a notice of termination, the Board, by the affirmative vote of not
less than three-quarters (3/4) of the entire membership of the Board, has
adopted a resolution finding that the Participant was guilty of conduct
constituting Cause, and specifying the particulars thereof in detail, at a
meeting of the Board called and held for the purpose of considering such
termination (after reasonable notice to the Participant and an opportunity for
the Participant, together with the Participant’s counsel, to be heard before the
Board), and

(3)
the Company delivers a copy of such resolution to the Participant with the
notice of termination at the time the Participant’s employment is terminated.

In the event of a dispute regarding whether the Participant’s employment has
been terminated for Cause, no claim by the Company that the Company has
terminated the Participant’s employment for Cause in accordance with this Plan
shall be given effect unless the Company establishes by clear and convincing
evidence that the Company has complied with the requirements of this Section 8.6
to terminate the Participant’s employment for Cause.
Section 8.7.    Titles. The titles of the Articles and sections herein are
included for convenience of reference only and shall not be construed as part of
this Plan, or have any effect upon the meaning of the provisions hereof.
Section 8.8.    Separability. If any term or provision of this Plan as presently
in effect or as amended from time to time, or the application thereof to any
payments or circumstances, shall to any extent be invalid or unenforceable, the
remainder of the Plan, and the application of such term or provisions to
payments or circumstances other than those as to which it is invalid or

15



--------------------------------------------------------------------------------




unenforceable, shall not be affected thereby, and each term or provision of the
Plan shall be valid and enforced to the fullest extent permitted by law.
Section 8.9.    Authorized Officers. Whenever the Company under the terms of the
Plan is permitted or required to do or to perform any act or matter or thing, it
shall be done and performed by any Officer (or its delegate) duly authorized by
the Board of Directors of the Company, provided that the authority to approve
Participants shall be vested in the Committee.


Section 8.10.    No Contract of Employment. Nothing herein contained shall be
construed to constitute a contract of employment between any Employer and any
Employee.
Section 8.11.    Data. It shall be a condition precedent to the entitlement to
any benefits under the Plan that each Participant, former Participant and spouse
must furnish to the Company such documents, evidence or information as the
Company considers necessary or desirable for the purpose of administering the
Plan, or to protect the Company.


Section 8.12.    Restrictions Upon Assignments and Creditors’ Claims. Except as
otherwise provided in the Plan, no Participant, former Participant or any
spouse, or the state of any such person, shall have the power to assign, pledge,
encumber or transfer any interest in the Plan while the same shall be possession
of the Company. Any such attempt at alienation shall be void.
Section 8.13.    Applicable Law. The Plan shall be construed and administered in
accordance with the laws of Wisconsin to the extent such laws are not preempted
by ERISA.












[REMAINDER OF PAGE INTENTIONALLY BLANK]

16



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has executed this Plan, by and on behalf of
the Company, this ___________ day of _________________, 2013, effective as of
the date set forth above.




OSHKOSH CORPORATION




By:_______________________________


Title: _____________________________



17



--------------------------------------------------------------------------------




Appendix 1


DEFINITION OF “CHANGE IN CONTROL” AND RELATED TERMS


The term “Change in Control” shall mean the occurrence of any one of the
following events:


(i)    any Person (other than (A) the Company or any of its subsidiaries, (B) a
trustee or other fiduciary holding securities under any employee benefit plan of
the Company or any of its subsidiaries, (C) an underwriter temporarily holding
securities pursuant to an offering of such securities, or (D) a corporation
owned, directly or indirectly, by the shareholders of the Company in
substantially the same proportions as their ownership of stock in the Company
(individually, an “Excluded Person” and collectively, “Excluded Persons”)) is or
becomes the “Beneficial Owner” (as such term is defined in Rule 13d-3 under the
Act), directly or indirectly, of securities of the Company (not including in the
securities beneficially owned by such Person any securities acquired directly
from the Company or its Affiliates after January 1, 2013, pursuant to express
authorization by the Board that refers to this exception) representing
twenty-five percent (25%) or more of (1) the combined voting power of the
Company’s then outstanding voting securities or (2) the then outstanding shares
of common stock of the Company; or


(ii)     the following individuals cease for any reason to constitute a majority
of the number of directors then serving: individuals who, on January 1, 2013,
constituted the Board and any new director (other than a director whose initial
assumption of office is in connection with an actual or threatened election
contest, including but not limited to a consent solicitation, relating to the
election of directors of the Company) whose appointment or election by the Board
or nomination for election by the Company’s shareholders was approved by a vote
of at least two-thirds (2/3) of the directors then still in office who either
were directors on January 1, 2013, or whose appointment, election or nomination
for election was previously so approved; or


(iii)    consummation of a merger, consolidation or share exchange of the
Company with any other corporation or issuance of voting securities of the
Company in connection with a merger, consolidation or share exchange of the
Company (or any direct or indirect subsidiary of the Company), other than (A) a
merger, consolidation or share exchange that would result in the voting
securities of the Company outstanding immediately prior to such merger,
consolidation or share exchange continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving entity
or any parent thereof) at least fifty percent (50%) of the combined voting power
of the voting securities of the Company or such surviving entity or any parent
thereof outstanding immediately after such merger, consolidation or share
exchange or (B) a merger, consolidation or share exchange effected to implement
a recapitalization of the Company (or similar transaction) in which no Person
(other than an Excluded Person) is or becomes the Beneficial Owner, directly or
indirectly, of securities of the Company (not including in the securities
beneficially owned by such Person any securities acquired directly from the
Company or its Affiliates after January 1, 2013, pursuant to express
authorization by the Board that refers to this exception) representing
twenty-five percent (25%) or more of (1) the combined

18



--------------------------------------------------------------------------------




voting power of the Company’s then outstanding voting securities or (2) the then
outstanding shares of common stock of the Company; or


(iv)    (A) the shareholders of the Company approve a plan of complete
liquidation or dissolution of the Company or (B) the consummation of a sale or
disposition by the Company of all or substantially all of the Company’s assets
(in one transaction or a series of related transactions within any period of
twenty-four (24) consecutive months), other than a sale or disposition by the
Company of all or substantially all of the Company’s assets to an entity at
least seventy-five percent (75%) of the combined voting power of the voting
securities of which are owned by Persons in substantially the same proportions
as their ownership of the Company immediately prior to such sale.


Notwithstanding the foregoing, no “Change in Control” shall be deemed to have
occurred if there is consummated any transaction or series of integrated
transactions immediately following which the record holders of the common stock
of the Company immediately prior to such transaction or series of transactions
continue to have substantially the same proportionate ownership in an entity
that owns all or substantially all of the assets of the Company immediately
following such transaction or series of transactions.


For purposes of this Appendix 1, the term “Act” shall mean the Securities
Exchange Act of 1934, as amended; the term “Affiliate” shall have the meaning
ascribed to such term in Rule 12b-2 of the General Rules and Regulations of the
Act; and the term “Person” shall have the meaning given in Section 3(a)(9) of
the Act, as modified and used under Sections 13(d) and 14(d) thereof.

19

